DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 15-19 been renumbered 16-20.  The claim dependencies required no changes.  The renumbered claim set follows.
1. A device for treating sewage, comprising:
a closed-top primary solids tank directly receiving unfiltered sewage, with a filtering device positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port;
a closed-top aeration tank in fluid communication with the primary solids tank via the link port;
the aeration tank including at least one vertical dividing wall, the at least one vertical dividing wall forming at least a first chamber and a final chamber;
at least one chamber port which places the at least two chambers in fluid communication with one another;
an aeration pump connected to at least one bubble diffuser, the at least one bubble diffuser positioned at the aeration tank’s bottom in only the first chamber;
a UV lightbath positioned in the aeration tank only in the final chamber; and
a discharge port through which treated liquid waste exits the aeration tank from the final chamber.



3. The device of claim 1, in which both the closed-top primary solids tank and the closed-top aeration tank are configured to be buried in the ground and are buried in the ground.

4. The device of claim 1, in which only the closed-top aeration tank includes insulation on its outside surface.

5. The device of claim 1, in which the final chamber contains a J-tube, the J-tube positioned to receive by gravity in a first end the liquid waste from the at least one chamber port and discharge liquid waste from a second end into the final chamber, the J-tube configured with a 180 degree curve.

6. The device of claim 5, in which the J-tube contains at least one of an anti-bacterial substance and an anti-odor substance.

7. A device for treating sewage, comprising:
a closed-top primary solids tank directly receiving unfiltered sewage, with a filtering device positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port;
a closed-top aeration tank in fluid communication with the primary solids tank via the link port;
the aeration tank including three vertical dividing walls, forming a first chamber, a second chamber, a third chamber, and a final chamber;

an aeration pump connected to at least one bubble diffuser, the at least one bubble diffuser positioned at the aeration tank’s bottom;
a UV lightbath positioned in the aeration tank only in the final chamber; and
a discharge port located in the final chamber through which treated liquid waste is pumped by a discharge pump to exit the aeration tank.

8. The device of claim 7, in which all of the vertical dividing walls are configured to span less than the aeration tank’s full height, thereby creating open air exchange within the closed-top aeration tank between the chambers at each chamber’s top portion, the liquid waste traveling between the chambers only through the chamber ports, the chamber ports located below a top edge of each said vertical dividing wall.

9. The device of claim 7, in which both the closed-top primary solids tank and the closed-top aeration tank are configured to be buried in the ground and are buried in the ground.

10. The device of claim 7, in which only the closed-top aeration tank includes insulation on its outside surface.

11. The device of claim 7, in which the final chamber contains a J-tube, the J-tube positioned to receive by gravity in a first end the liquid waste from the third chamber and discharge liquid waste from a second end into the final chamber, the J-tube configured with a 180 degree curve.

12. The device of claim 11, in which the J-tube contains at least one of an anti-bacterial substance and an anti-odor substance.



14. The device of claim 7, in which a bubble diffuser of the least one bubble diffuser is included at a bottom of only the first chamber and the second chamber.

15. The device of claim 7, in which the chamber ports are configured on each vertical dividing wall in positions that are vertically aligned and horizontally staggered fore-aft relative to the other chamber port in that chamber.

16. The device of claim 7, in which the discharge pump includes a float switch for cycling the discharge pump on and off.

17. The device of claim 7, in which an alert signals if liquid in the final chamber has exceeded an allowable level.

18. The device of claim 7, in which carriers are included in only the first chamber and the second chamber.

19. The device of claim 7, in which malfunctions related to the aeration pump and the UV light are signaled with an alert.

20. A method for treating sewage, comprising:
placing a closed-top primary solids tank to directly receive unfiltered sewage, with a filtering device positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port;
placing a closed-top aeration tank in fluid communication with the primary solids tank via the link port;

configuring at least one chamber port which places the at least two chambers in fluid communication with one another;
connecting an aeration pump to at least one bubble diffuser, the at least one bubble diffuser positioned at the aeration tank’s bottom in only the first chamber;
configuring a UV lightbath in the aeration tank only in the final chamber; and
pumping out the aeration tank’s contents out of the discharge port with a discharge pump, the discharge pump controlled by a float switch.

Status of Claims
Claims 1-20 are pending in the application.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 8 recites “the chambers.”  “The chambers” is interpreted to mean the previously recited “first chamber,” “second chamber,” “third chamber,” and “final chamber” in Claim 7, upon which Claim 8 depends.
Claim 8 recites “the chamber ports.”  Claim 8 depends on Claim 7.  “The chamber ports” are interpreted to mean the previously recited “chamber port in each vertical dividing wall” in Claim 7, of which there are “three vertical dividing walls” in Claim 7, the “three vertical dividing walls, forming a first chamber, a second chamber, a third chamber, and a final chamber” in Claim 7, the term “the chambers” in Claim 8 interpreted to mean the “first chamber,” “second chamber,” “third chamber,” and “final chamber” in Claim 7 (see above paragraph).
Claim 15 recites “the chamber ports.”  Claim 15 depends on Claim 7.  “The chamber ports” are interpreted to mean the previously recited “chamber port in each vertical dividing wall” in Claim 7, of which there are “three vertical dividing walls” in Claim 7.

Claim Objections
Claims 1-20 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1 recites “the primary solids tank” without the necessary antecedent basis.  The suggestion is to recite either the “closed-top primary solids tank” or the “primary solids tank” consistently throughout Claim 1 and its dependent claims.
B).	Claim 1 recites “the aeration tank” without the necessary antecedent basis.  The suggestion is to recite either the “closed-top aeration tank” or the “aeration tank” consistently throughout Claim 1 and its dependent claims.
C).	Claim 2 recites “each said vertical dividing wall” without the necessary antecedent basis.  The suggestion is to choose one definite article, either “said” or “the,” and use it consistently throughout an independent claim and its dependent claims.
D).	Claim 5 recites “the liquid waste” without the necessary antecedent basis.  Claim 5 should recite “the filtered liquid waste” to be consistent with Claim 1, upon which Claim 5 depends.
E).	Claim 7 recites “the primary solids tank” without the necessary antecedent basis.  The suggestion is to recite either the “closed-top primary solids tank” or the “primary solids tank” consistently throughout Claim 7 and its dependent claims.
F).	Claim 7 recites “the aeration tank” without the necessary antecedent basis.  The suggestion is to recite either the “closed-top aeration tank” or the “aeration tank” consistently throughout Claim 7 and its dependent claims.
G).	Claim 8 recites “the liquid waste” without the necessary antecedent basis.  Claim 8 should recite “the filtered liquid waste” to be consistent with Claim 7, upon which Claim 8 depends.

I).	Claim 11 recites “the liquid waste” without the necessary antecedent basis.  Claim 11 should recite “the filtered liquid waste” to be consistent with Claim 7, upon which Claim 11 depends.
J).	Claim 17 recites “liquid” without the necessary antecedent basis.  Claim 17 should recite “the filtered liquid waste” to be consistent with Claim 7, upon which Claim 17 depends.
K).	Claim 20 recites “the primary solids tank” without the necessary antecedent basis.  The suggestion is to recite either the “closed-top primary solids tank” or the “primary solids tank” consistently throughout Claim 20.
L).	Claim 20 recites “the aeration tank” without the necessary antecedent basis.  The suggestion is to recite either the “closed-top aeration tank” or the “aeration tank” consistently throughout Claim 20.
M).	Claim 20 recites “the discharge port” without the necessary antecedent basis.  Claim 20 should recite “a discharge port.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1.  A device . . . comprising . . .
the aeration tank including at least one vertical dividing wall, the at least one vertical dividing wall forming at least a first chamber and a final chamber;
at least one chamber port which places the at least two chambers in fluid communication with one another . . . .

“The at least two chambers” is without the necessary antecedent basis.  Because there are multiple chambers, it is unclear which of the chambers’ two chambers are being placed in fluid communication with one another.
B).	Claim 2 recites:
Claim 2. The device of Claim 1, in which said the at least one vertical dividing wall is configured to span less than the aeration tank’s full height, thereby creating open air exchange within the closed-top aeration tank between the chambers at each chamber’s top portion, the filtered liquid waste traveling between the chambers only through the at least one chamber port, the chamber port located below a top edge of each said vertical dividing wall.

“The chambers” is without the necessary antecedent basis.  It is unclear how “the chambers” are related, if at all, to the previously recited “at least a first chamber,” “a final chamber,” or “at least two chambers,” such that the filtered liquid waste is traveling between “the chambers” only through the at least one chamber port.
“The chamber port” is without the necessary antecedent basis.  Because there are multiple chamber ports, it is unclear how “the chamber port” is related, if at all, to the previously recited “at least one chamber port.”
C).	Claim 17 recites:
Claim 17. The device of Claim 7, in which an alert signals if liquid in the final chamber has exceeded an allowable level.

It is unclear what structure carries out the functional limitation of an alert signaling an allowable liquid level has been exceeded.
D).	Claim 19 recites:
Claim 19.  The device of Claim 7, in which malfunctions related to the aeration pump and the UV light are signaled with an alert.

It is unclear what structure carries out the functional limitation of an alert signaling malfunctions related to the aeration pump and the UV light.
E).	Claim 20 recites:

configuring the aeration tank including at least one vertical dividing wall, the at least one vertical dividing wall forming at least a first chamber and a final chamber;
configuring at least one chamber port which places the at least two chambers in fluid communication with one another . . . .

“The at least two chambers” is without the necessary antecedent basis.  Because there are multiple chambers, it is unclear which of the chambers’ two chambers are being placed in fluid communication with one another.
F).	Claim 20 recites:
Claim 20.  A method . . . comprising . . .
pumping out the aeration tank’s contents out of the discharge port with a discharge pump, the discharge pump controlled by a float switch.

It is unclear how the float switch controls the discharge pump when pumping out the aeration tank’s contents out of the discharge port.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US-3666106-A, May 30, 1972), in view of Kuennen et al. (US-20120145618-A1, Jun. 14, 2012).  Green, in view of Kuennen et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claim 1 – Green discloses a device (Figure 1, Title, Abstract, and 2:24-38) for treating sewage (see 1:5-12), comprising:
a closed-top primary solids tank (first tank B) directly receiving unfiltered sewage from toilet E, the closed-top primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port (conduit 44 through partition 12, 2:62-67) (see Figure 1 and 3:6-29), since first tank B is filtering the unfiltered sewage into “an upper layer of scum and floating solids . . . a bottom layer of sludge and undigested solids . . . and a middle layer of relatively clear liquid located in intermediate portion 28 of tank B,” and it is the relatively clear liquid in intermediate portion 28 of tank B, i.e. the filtered liquid waste without solid sewage, that flows from tank B to tank C through the link port (see Figure 1);
a closed-top aeration tank (second tank C and third tank D) in fluid communication with the primary solids tank (first tank B) via the link port (see Figure 1, 3:25-48, and 3:66-4:9);
the aeration tank (second tank C and third tank D) including at least one vertical dividing wall (partition 14), the at least one vertical dividing wall forming at least a first chamber (second tank C) and a final chamber (third tank D) (see Figure 1 and 2:25-38);
at least one chamber port (conduit 50 through partition 14, 2:67-73) which places the at least two chambers (at least a first tank and a final tank, i.e. second tank C and third tank D) in fluid communication with one another (see Figure 1 and 2:67-73);
an aeration pump (air pump C) connected to at least one bubble diffuser (distributor 78), the at least one bubble diffuser positioned at the aeration tank’s bottom in only the first chamber (second tank C) (see Figure 1 and 3:33-43);
a UV lightbath (ultraviolet lamp 90) positioned in the aeration tank (second tank C and third tank D) only in the final chamber (third tank D) (see Figure 1 and 3:66-71); and
a discharge port (valve discharge opening 102) through which treated liquid waste exits the aeration tank (second tank C and third tank D) from the final chamber (third tank D) (see Figure 1 and 4:9-11).
Green discloses the claimed invention except for:
the primary solids tank with a filtering device positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through the link port.

Green already discloses:
a closed-top primary solids tank directly receiving unfiltered sewage . . .
the primary solids tank . . . to create filtered liquid waste and prevent solid sewage from passing through a link port (see above paragraph) . . . .

Green further teaches an interest in eliminating odor (see Figure 1, and 1:66-68, 3:20-26, 3:43-48, 3:57-61, and 4:1-13).  Green further teaches, “It would be desirable to have a septic system, particularly for human conveyances, which is faster acting than an ordinary septic tank to substantially purify sewage,” (see 1:43-45, 2:5-11, 4:13-15, and 4:30-34, emphasis added).
Like Green, Kuennen et al. discloses a system treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of being “smaller,” with “an increased flow rate at the outlet of the system” and “improved . . . odor,” relative to other available water systems (see Kuennen et al. [0006]). (See Green Figure 1, for the system treating water in the home; and above paragraph for an interest in eliminating odor and increased flow rate through the system)
Kuennen et al. further teaches the outlet of the first chamber with a filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]).  The filtering device disclosed by Kuennen et al. can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see two paragraphs up).  Kuennen et al. further teaches “a user may desire more rapid water treatment. To facilitate a high 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
the Green primary solids tank with a filtering device, as taught by Kuennen et al., positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through the Green link port,

since:
1).	Like Green, Kuennen et al. discloses a system treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of being “smaller,” with “an increased flow rate at the outlet of the system” and “improved . . . odor,” relative to other available water systems (see Kuennen et al. [0006]) (see Green Figure 1, for the system treating water in the home; and three paragraphs up for an interest in eliminating odor and increased flow rate through the system);
2).	Kuennen et al. states that the disclosed filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]), can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see Point 1 above);
3).	 Kuennen et al. further states that the disclosed filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]), “may be designed to match or exceed the high flow rate of the” upstream equipment (see Kuennen et al. [0037]) – and being able to design the filtering device with a high flow rate would be of interest to Green (see Point A above) because odor removal is already being done multiple ways by Green and being able to 
Additional Disclosures Include:
Claim 2 – The Combination discloses the device of Claim 1, in which said the at least one vertical dividing wall (partition 14) is configured to span less than the aeration tank’s (second tank C and third tank D) full height thereby creating open air exchange within the closed-top aeration tank (second tank C and third tank D) between the chambers (at least a first chamber, i.e. second tank C, and a final chamber, i.e. third tank D) at each chamber’s top portion as disclosed in Green Figure 1 and at 2:35-38, the filtered liquid waste traveling between the chambers only through the at least one chamber port (conduit 50 through partition 14, 2:67-73), as disclosed in Green Figure 1 and at 2:67-73, the chamber port located below a top edge of each said vertical dividing wall, as disclosed in Green Figure 1.

Claims 3-4, 7-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al. as applied to Claim 1 above (Claims 3-4), in further view of Barreras et al. (US-6863805-B1, Mar. 8, 2005).  Green, in view of Kuennen et al., are hereinafter known as the Combination.  Green, in view of Kuennen et al., in view of Barreras et al., are hereinafter known as Combination II.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claim 3 – The Combination discloses the device of Claim 1, in which both the closed-top primary solids tank (first tank B) and the closed-top aeration tank (second tank C and third tank D) are configured to be buried in the ground, as disclosed in Green Figure 1, but the Combination does not explicitly disclose the intended use of being buried in the ground.
Like the Combination, Barreras et al. discloses a device for treating sewage (see Title and Figure 1), with a closed-top primary solids tank (conventional septic tank 10, see 1:50-57) and a closed-top aeration tank (holding tank 28 with “air is injected into the clarified water via a perforated pipe 40 to accelerate aerobic decomposition of the waste,” see 10:65-11:3).  (See Rejection for Claim 1 for what the Combination discloses)  Barreras et al. further teaches,
both the closed-top primary solids tank and the closed-top aeration tank are configured to be buried in the ground, and discloses the intended use of being buried in the ground, i.e. subterraneous (see Barreras et al. Figure 1).
Barreras et al. further discloses that “[s]elf-contained subterraneous sewage treatment systems” are “Prior Art” (see Barreras et al. 1:10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to take the Combination’s closed-top primary solids tank and the closed-top aeration tank configured to be buried in the ground (see two paragraphs up) and:
effect the intended use of being buried in the ground, i.e. subterraneous,
as taught by Barreras et al. (see above paragraph), since Barreras et al. states that “[s]elf-contained subterraneous sewage treatment systems” are “Prior Art” (see Barreras et al. 1:10-15).
Regarding Claim 4 – The Combination discloses the device of Claim 1, having a closed-top aeration tank (see Green Figure 1, closed-top aeration tank is second tank C and third tank D), but does not teach the device in which only the closed-top aeration tank includes insulation on its outside surface.
Like the Combination, Barreras et al. discloses a device for treating sewage (see Title and Figure 1), with a closed-top primary solids tank (conventional septic tank 10, see 1:50-57) and a closed-top aeration tank (holding tank 28 with “air is injected into the clarified water via a perforated pipe 40 to accelerate aerobic decomposition of the waste,” see 10:65-11:3).  (See Rejection for Claim 1 for what the Combination discloses)
Barreras et al. further teaches “a regenerative heat exchanger used to raise the temperature of the effluent while being aerated in the holding tank” (see Barreras et al. Abstract); and that “it will be obvious to anyone trained in the art, that other means for heating the waste water to 100° C. may be employed without deviating from the teachings of the present invention, such as through the use of immersion heaters and gas fired heaters” (see Barreras et al. 5:54-67).  In either case, “Raising the temperature of the aerated effluent significantly accelerates the oxidation and decomposition rate of microorganisms. This is especially helpful in colder climates” (6:7-10).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Combination’s device to “[raise] the temperature of the aerated effluent” as taught by Barreras et al. (see above paragraph), since, “Raising the temperature of the aerated effluent significantly accelerates the oxidation and decomposition rate of microorganisms. This is especially helpful in colder climates” (see Barreras et al. 6:7-10) – and the Combination has an interest in accelerating the oxidation and decomposition of microorganisms during aeration (see Green 2:5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s closed-top aeration tank with outside insulation, i.e.
in which only the closed-top aeration tank includes insulation on its outside surface,
when “[r]aising the temperature of the aerated effluent [within the closed-top aeration tank, which] significantly accelerates the oxidation and decomposition rate of microorganisms” and “is especially helpful in colder climates” (see Barreras et al. 6:7-10), in order to retain the heat in the closed-top aeration tank to accelerate oxidation and decomposition rate, and not uselessly heat the surrounding subterranean environment.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 7-10, 17, and 19 – Green discloses a device (Figure 1, Title, Abstract, and 2:24-38) for treating sewage (see 1:5-12), comprising:
a closed-top primary solids tank (first tank B) directly receiving unfiltered sewage from toilet E, , the closed-top primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port (conduit 44 through partition 12, 2:62-67) (see Figure 1 and 3:6-29), since first tank B is filtering the unfiltered sewage into “an upper layer of scum and floating solids . . . a bottom layer of sludge and undigested solids . . . and a middle layer of relatively clear liquid located in intermediate portion 28 of tank B,” and it is the relatively clear liquid in intermediate portion 28 of tank B, i.e. the filtered liquid waste without solid sewage, that flows from tank B to tank C through the link port (see Figure 1);
a closed-top aeration tank (second tank C and third tank D) in fluid communication with the primary solids tank (first tank B) via the link port (see Figure 1, 3:25-48, and 3:66-4:9);
the aeration tank (second tank C and third tank D) including one vertical dividing walls (partition 14), forming  (second tank C), and a final chamber (third tank D) (see Figure 1 and 2:25-38);
a chamber port in (conduit 50 through partition 14, 2:67-73) each vertical dividing wall (partition 14) which places: (second tank C) in fluid communication with the final chamber (third tank D) (see Figure 1, 2:25-38, and 2:67-73);
an aeration pump (air pump C) connected to at least one bubble diffuser (distributor 78), the at least one bubble diffuser positioned at the aeration tank’s bottom, as disclosed in Figure 1, where the aeration tank is second tank C and third tank D;
a UV lightbath (ultraviolet lamp 90) positioned in the aeration tank (second tank C and third tank D) only in the final chamber (third tank D) (see Figure 1 and 3:66-71); and
a discharge port (“opening . . . in top wall 22”) located in the final chamber (third tank D) through which treated liquid waste is pumped by a discharge pump (“a suction pump”) to exit the aeration tank (second tank C and third tank D), as disclosed in Figure 1 and at 4:17-21, where, “It will be recognized that openings may be provided in top wall 22 for each of the three tanks so that an intake line connected 20 to a suction pump may be dropped down into any one of the three tanks for removing waste material therefrom.”
Green discloses the claimed invention except for:
the primary solids tank with a filtering device positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through the link port.

Green already discloses:
a closed-top primary solids tank directly receiving unfiltered sewage . . .
the primary solids tank . . . to create filtered liquid waste and prevent solid sewage from passing through a link port (see above paragraph) . . . .

faster acting than an ordinary septic tank to substantially purify sewage,” (see 1:43-45, 2:5-11, 4:13-15, and 4:30-34, emphasis added).
Like Green, Kuennen et al. discloses a system treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of being “smaller,” with “an increased flow rate at the outlet of the system” and “improved . . . odor,” relative to other available water systems (see Kuennen et al. [0006]). (See Green Figure 1, for the system treating water in the home; and above paragraph for an interest in eliminating odor and increased flow rate through the system)
Kuennen et al. further teaches the outlet of the first chamber with a filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]).  The filtering device disclosed by Kuennen et al. can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see two paragraphs up).  Kuennen et al. further teaches “a user may desire more rapid water treatment. To facilitate a high flow rate . . . the dechlorination unit 112 (the disclosed filtering device “constructed of a filter media such as activated carbon and a polymer binder,” see Kuennen et al. [0034]) . . . may be designed to match or exceed the high flow rate of the” upstream equipment – and being able to design the filtering device with a high flow rate would be of interest to Green (see two paragraphs up) because odor removal is already being done multiple ways by Green and being able to remove odors yet another way with the high flow rate filtering device taught by Kuennen et al., and not slow the Green system down, would be an asset. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
the Green primary solids tank with a filtering device, as taught by Kuennen et al., positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through the Green link port,

since:
1).	Like Green, Kuennen et al. discloses a system treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of 
2).	Kuennen et al. states that the disclosed filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]), can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see Point 1 above);
3).	 Kuennen et al. further states that the disclosed filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]), “may be designed to match or exceed the high flow rate of the” upstream equipment (see Kuennen et al. [0037]) – and being able to design the filtering device with a high flow rate would be of interest to Green (see Point A above) because odor removal is already being done multiple ways by Green and being able to remove odors yet another way with the high flow rate filtering device taught by Kuennen et al., and not slow the Green system down, would be an asset.
The Combination discloses the claimed invention except for the Combination’s third chamber, functioning as an aeration chamber, being divided into three chambers, as taught by Barreras et al. for an analogous device for treating sewage (see Barreras et al. Title), specifically in Barreras et al. Figure 1 and at 8:5-19, i.e.,
forming a first chamber, a second chamber, and a third chamber,
where the first chamber (compartment 24) functions as a settling chamber to “allow settling of the finer suspended solids” (see 1:11-39), the second chamber (compartment 30) functions as a heating and aeration chamber, since “[r]aising the temperature of the aerated effluent significantly accelerates the oxidation and decomposition rate of microorganisms” and “[t]his is especially helpful in colder climates” (see 6:1-13), and the third chamber (compartment 32) functions as a clarifying and disinfection chamber, 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to divide the Combination’s third chamber, functioning as an aeration chamber, into the three chambers, as taught by Barreras et al. for an analogous device for treating sewage (see Barreras et al. Title), specifically in Barreras et al. Figure 1 and at 8:5-19, i.e.,
forming a first chamber, a second chamber, and a third chamber (see above paragraph),
since Barreras et al. states that besides functioning as an aeration chamber, other functionality may be incorporated into the Combination’s disclosed device with the following advantages, all of which the Combination would be interested in.
 1).	The first chamber (compartment 24) functions as a settling chamber to “allow settling of the finer suspended solids” (see Barreras et al. Figure 1 and 1:11-39), as part of the “prior art” and “most types of subterraneous sewage treatment system[s]” (see Barreras et al. Figure 1 and 1:11-39);
2).	The second chamber (compartment 30) functions as a heating and aeration chamber, since “[r]aising the temperature of the aerated effluent significantly accelerates the oxidation and decomposition rate of microorganisms” and “[t]his is especially helpful in colder climates” (see Barreras et al. Figure 1 and 6:1-13); and
3).	The third chamber (compartment 32) functions as a clarifying and disinfection chamber, using a microwave generator or other heater to both disinfect and provide heat for the second chamber, i.e. compartment 30 (see Point 2 above), where “[t]his heating process does not consume any additional energy (it is basically free)” (see Barreras et al. Figure 1 and 5:54-6:13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the Combination’s third chamber into the three chambers, as taught by Barreras et al. (see above paragraph), using two more vertical plates, each vertical plate with a chamber port, i.e.,
the aeration tank (second tank C, divided into three tanks as taught by Barreras et al. in above paragraph, and third tank D) including three vertical dividing walls, forming  (as taught by Barreras et al. in Figure 1, compartment 24), a second chamber (as taught by Barreras et al. in Figure 1, compartment 30), a third chamber (as taught by Barreras et al. in Figure 1, compartment 32), and a final chamber (third tank D) (see Green Figure 1);
a chamber port in each vertical dividing wall which places: the first chamber in fluid communication with the second chamber, the second chamber in fluid communication with the third chamber; and the third chamber in fluid communication with the final chamber;
since the Combination already discloses this in Green Figure 1, for two adjacent chambers, i.e.
a chamber port in (conduit 50 through partition 14, 2:67-73) each vertical dividing wall (partition 14) which places: (second tank C) in fluid communication with the final chamber (third tank D) (see Green Figure 1, 2:25-38, and 2:67-73),
and this is an example of applying a known technique (divide a chamber into multiple chambers, with fluid communication between adjacent chambers, using a vertical dividing wall between adjacent chambers, each vertical dividing wall with a chamber port to do the fluid communication between adjacent chambers) to a known device (the Combination’s device, see Rejection for Claim 7 above) ready for improvement (divide the Combination’s third chamber into the three chambers taught by Barreras et al., using two more vertical plates, each vertical plate with a chamber port, the three chambers having the advantage of more functionality, relative to the Combination’s third chamber alone, as set forth in the above paragraph) to yield predictable results (the two additional vertical dividing walls, each with a chamber port, serve to form the first chamber, second chamber, and third chamber, with fluid communication between adjacent chambers).
Regarding Claim 7 – Green, in view of Kuennen et al., in view of Barreras et al., disclose the following embodiment.

    PNG
    media_image1.png
    393
    963
    media_image1.png
    Greyscale

Additional Disclosures Include Claim 8 – Given the above embodiment as taught by Green, in view of Kuennen et al., in view of Barreras et al.:
Claim 8 – Combination II discloses the device of Claim 7, in which all of the vertical dividing walls are configured to span less than the aeration tank’s full height, thereby creating open air exchange within the closed-top aeration tank between the chambers at each chamber’s top portion, the liquid waste traveling between the chambers only through the chamber ports, the chamber ports located below a top edge of each said vertical dividing wall (see Rejection for Claim 7 above, and the Figure following).
Additional Disclosures Also Include:
Claim 9 – Combination II discloses the device of Claim 7, in which both the closed-top primary solids tank and the closed-top aeration tank are configured to be buried in the ground and are buried in the ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct Combination II’s device:
in which both the closed-top primary solids tank and the closed-top aeration tank are configured to be buried in the ground and are buried in the ground,

since Barreras et al. states that “[s]elf-contained subterraneous sewage treatment systems” are “Prior Art” (see Barreras et al. 1:10-15).
Claim 10 – Combination II discloses the device of Claim 7, in which only the closed-top aeration tank includes insulation on its outside surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination II’s device:
in which only the closed-top aeration tank includes insulation on its outside surface,
when “[r]aising the temperature of the aerated effluent [within the closed-top aeration tank, which] significantly accelerates the oxidation and decomposition rate of microorganisms” and “is especially helpful in colder climates” (see Barreras et al. 6:7-10), in order to retain the heat in the closed-top aeration tank to accelerate oxidation and decomposition rate, and not uselessly heat the surrounding subterranean environment.
Claim 17 – Combination II discloses the device of Claim 7, in which an alert signals if liquid in the final chamber has exceeded an allowable level.
Claim 19 – Combination II discloses the device of Claim 7, in which malfunctions related to the aeration pump and the UV light are signaled with an alert.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to automate Combination II’s device for treating sewage with an alert system, i.e. a “fault detection and diagnosis system,” similar to what Barreras et al. discloses (see Barreras et al. Title), where:
an alert signals if liquid in the final chamber has exceeded an allowable level, and might overflow, or 
malfunctions related to the aeration pump and the UV light are signaled with an alert, because the device cannot fulfill its function of treating sewage via aeration and UV disinfection,

since Barreras et al. states that the fault detection and diagnosis system has “automated fault detection using redundant controllers, one to ‘operate’ and the other to ‘supervise’ and report to [a] central municipal location a malfunctioning ‘operator’” (see Barreras et al. 2:40-47 and 6:18-58 for a description of the “fault detection and diagnosis system”), and since Barreras et al. further states that the “fault detection and diagnosis system” is used to “prevent a catastrophic failure from going undetected” (see Barreras et al. 6:45-46) and is used to “dispatch a technician to the home site with a replacement part” when needed (see Barreras et al. 6:20-26).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al. as applied to Claim 1 above, in further view of Schulz (US-6001247-A, Dec. 14, 1999).  Green, in view of Kuennen et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim language is in bold-faced font.
Claim 5 – The Combination discloses the device of Claim 1, in which the final chamber (third tank D, see Green Figure 1) contains a J-tube (as taught by Kuennen et al. in Figure 1, J-tube is residual disinfectant delivery unit 230 includes), the J-tube positioned to receive by gravity in a first end the liquid waste from the at least one chamber port (conduit 50 through partition 14, see Green Figure 1 and 2:67-73) and discharge liquid waste from a second end into the final chamber (third tank D, see Green Figure 1), but the Combination does not teach the J-tube configured with a 180 degree curve.
Claim 6 – The Combination, in view of Schulz, disclose the device of Claim 5, in which the J-tube (as taught by Kuennen et al. in Figure 1, J-tube is residual disinfectant delivery unit 230) contains at least one of an anti-bacterial substance and an anti-odor substance (residual disinfectant 204 in the form of “bromine beads,” see Kuennen et al. Figure 1 and [0029]).  Details follow.
The Combination discloses the claimed invention, including the J-tube, but does not teach:
the J-tube configured with a 180 degree curve.
Like the Combination, Schulz discloses treating water, including wastewater, “for disinfection purposes” (see Schulz 2:63-3:26) using a “J-shaped downflow tube 202” as shown in Figure 9 (see Schulz Figure 9, 8:22-33, and 10:15-28).  (See Rejection for Claims 1 and 5 for what the Combination discloses).  Schulz further teaches that “the downflow tube can be a straight tube or it can be J-shaped” (see Schulz Abstract), i.e.
the J-tube configured with a 180 degree curve,
where the Combination’s downflow tube is a straight tube (see Kuennen et al. Figure 1, J-tube is residual disinfectant delivery unit 230).
Schulz refers to Figure 9 and further teaches that the J-tube has advantages over the straight tube because, “The vertical length can be selected to enable the J-tube to be utilized in shallow contactors, or in retrofit applications in existing sedimentation basins, by extending the vertical length of the J-tube well below contactor bottom wall 228 in order to provide sufficient static water pressure in the 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Combination’s J-tube with the shape taught by Schulz in Figure 9 (see “J-shaped downflow tube 202”), i.e.
the J-tube configured with a 180 degree curve,
since:
1).	Like the Combination, Schulz discloses treating water, including wastewater, “for disinfection purposes” (see Schulz 2:63-3:26) using a “J-shaped downflow tube 202” as shown in Figure 9 (see Schulz Figure 9, 8:22-33, and 10:15-28) (see Rejection for Claims 1 and 5 for what the Combination discloses);
2).	Schulz states that “the downflow tube can be a straight tube or it can be J-shaped” (see Schulz Abstract), and the Combination’s downflow tube is a straight tube (see Kuennen et al. Figure 1, J-tube is residual disinfectant delivery unit 230);
3).	Schulz refers to Figure 9 and further states that the J-tube has advantages over the straight tube because, “The vertical length can be selected to enable the J-tube to be utilized in shallow contactors, or in retrofit applications in existing sedimentation basins, by extending the vertical length of the J-tube well below contactor bottom wall 228 in order to provide sufficient static water pressure in the downflow tube (preferably from about 25 to about 30 feet) for achieving” the design flowrate through the downflow tube (see Schulz 10:15-28).  Schulz further states, “As will be apparent to those skilled in the art, the J-tube embodiment of the present invention provides a number of beneficial results, including lower capital costs by eliminating booster pumping and associated piping” (see Schulz 13:16-20); and
4).	The J-tube shape inherently minimizes bubble diffuser air bubbles from reaching the final chamber, since air bubbles flow against a pressure gradient in the J-tube’s downflow tube .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al., in view of Barreras et al., as applied to Claim 7 above, in further view of Schulz.  Green, in view of Kuennen et al., in view of Barreras et al., are hereinafter known as Combination II.  
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 11-13 – Combination II discloses the device of Claim 7, in which the final chamber contains a J-tube (as taught by Kuennen et al. in Figure 1, J-tube is residual disinfectant delivery unit 230), the J-tube positioned to receive by gravity in a first end the liquid waste from the third chamber (conduit 50 through partition 14, see Green Figure 1 and 2:67-73) and discharge liquid waste from a second end into the final chamber (third tank D, see Green Figure 1), but does not teach the J-tube configured with a 180 degree curve.
Additional Disclosures Include:
Claim 12 – Combination II, in view of Schulz, discloses the device of Claim 11, in which the J-tube (as taught by Kuennen et al. in Figure 1, J-tube is residual disinfectant delivery unit 230) contains at least one of an anti-bacterial substance and an anti-odor substance (residual disinfectant 204 in the form of “bromine beads,” see Kuennen et al. Figure 1 and [0029]).  Details follow.
Like Combination II, Schulz discloses treating water, including wastewater, “for disinfection purposes” (see Schulz 2:63-3:26) using a “J-shaped downflow tube 202” as shown in Figure 9 (see Schulz Figure 9, 8:22-33, and 10:15-28).  (See Rejection for Claims 7 and 11 for what Combination II discloses).  Schulz further teaches that “the downflow tube can be a straight tube or it can be J-shaped” (see Schulz Abstract), i.e.
the J-tube configured with a 180 degree curve,
where Combination II’s downflow tube is a straight tube (see Kuennen et al. Figure 1, J-tube is residual disinfectant delivery unit 230).
Schulz refers to Figure 9 and further teaches that the J-tube has advantages over the straight tube because, “The vertical length can be selected to enable the J-tube to be utilized in shallow contactors, or in retrofit applications in existing sedimentation basins, by extending the vertical length of the J-tube well below contactor bottom wall 228 in order to provide sufficient static water pressure in the downflow tube (preferably from about 25 to about 30 feet) for achieving” the design flowrate through the downflow tube (see Schulz 10:15-28).  Schulz further teaches, “As will be apparent to those skilled in the art, the J-tube embodiment of the present invention provides a number of beneficial results, including lower capital costs by eliminating booster pumping and associated piping” (see Schulz 13:16-20).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Combination II’s J-tube with the shape taught by Schulz in Figure 9 (see “J-shaped downflow tube 202”), i.e.
the J-tube configured with a 180 degree curve,
since:
1).	Like Combination II, Schulz discloses treating water, including wastewater, “for disinfection purposes” (see Schulz 2:63-3:26) using a “J-shaped downflow tube 202” as shown in Figure 9 (see Schulz Figure 9, 8:22-33, and 10:15-28) (see Rejection for Claims 7 and 11 for what Combination II discloses);
2).	Schulz states that “the downflow tube can be a straight tube or it can be J-shaped” (see Schulz Abstract), and Combination II’s downflow tube is a straight tube (see Kuennen et al. Figure 1, J-tube is residual disinfectant delivery unit 230);
3).	Schulz refers to Figure 9 and further states that the J-tube has advantages over the straight tube because, “The vertical length can be selected to enable the J-tube to be utilized in shallow contactors, or in retrofit applications in existing sedimentation basins, by extending the vertical length of the J-tube well below contactor bottom wall 228 in order to provide sufficient static water pressure in the downflow tube (preferably from about 25 to about 30 feet) for achieving” the design flowrate through the downflow tube (see Schulz 10:15-28).  Schulz further states, “As will be apparent to those skilled in the art, the J-tube embodiment of the present invention provides a number of beneficial 
4).	The J-tube shape inherently minimizes bubble diffuser air bubbles from reaching the final chamber, since air bubbles flow against a pressure gradient in the J-tube’s downflow tube until the bottom of the J-tube, and air bubbles flow with a pressure gradient from the bottom of the J-tube and out of the J-tube’s upflow tube, to rejoin the air above the liquid in the final chamber.
Claim 13 – Combination II, in view of Schulz, disclose the device of Claim 11, in which the J-tube is sized to be removable through an access port to the final chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination II’s device:
in which the J-tube is sized to be removable through an access port to the final chamber,

since Combination II already has an access port in the final chamber to change out activated carbon in Basket H, i.e.
. . . the top wall of third tank D (the disclosed final chamber) may be removable and a basket H may be supported in upper portion 36 thereof on supports 96.  Basket H may contain activated charcoal so that waste material entering third tank D has odors removed therefrom by being filtered through activated charcoal.  (See Green Figure 1 and 3:73-4:4)

and since the access port is the top wall of the final chamber, the access port is also sized to remove and replace the J-tube’s part holding the disinfectant (see Rejections for Claims 11-12 above for J-tube and J-tube’s disinfectant).  This is an example of applying a known technique (the access port is the top wall of the final chamber is sized to remove and replace activated carbon in basket H) to a known device (see Rejection for Claims 7 and 11-12, “device for treating sewage”) ready for improvement (“the J-tube contains at least one of an anti-bacterial substance or an anti-odor substance,” see Rejection for Claim 12) to yield predictable results (the access port is the top wall of the final chamber and is sized to remove and replace the J-tube’s part holding the disinfectant, which is smaller than the top wall of the final chamber).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al., in view of Barreras et al., as applied to Claim 7 above, in further view of Hirose et al. (US-3924139-A, Dec. 2, 1975).  Green, in view of Kuennen et al., in view of Barreras et al., are hereinafter known as Combination II.  
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claim 15 – Combination II discloses the device of Claim 7, in which the chamber ports are configured on each vertical dividing wall (see Rejection for Claim 7 for “a chamber port in each vertical dividing wall which places: the first chamber in fluid communication with the second chamber, the second chamber in fluid communication with the third chamber; and the third chamber in fluid communication with the final chamber”) in positions that are vertically aligned (see Rejection for Claim 7’s Figure and paragraph above for obviousness statement) and horizontally staggered fore-aft relative to the other chamber port in that chamber, when the chamber ports are “baffles” (see Green 3:63-65 and Figure 1) in the form of Hirose et al. Figure 4a (see Hirose et al. 3a-b and 4a-b).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the chamber ports in the form of baffles (see Green 3:63-65 and Figure 1) in the form of Hirose et al. Figure 4a (see Hirose et al. 3a-b and 4a-b), i.e.
in which the chamber ports are configured on each vertical dividing wall in positions that are . . . horizontally staggered fore-aft relative to the other chamber port in that chamber,

since,
1).	Like Combination II, Hirose et al. discloses a device for “purifying waste water” with multiple chambers formed by vertical dividing walls, having chamber ports (see Hirose et al. 1:9-19, Figures 2a-d, 3a-b, and 4a-b) (see Rejection for Claim 7 for what Combination II discloses);
2).	Combination II discloses that the chamber ports are in the form of baffles (see Green 3:63-65) or tubes (see Green Figure 1); and
3).	Hirose et al. states at 4:1-16, that the chamber ports in the form of Figure 4a, i.e., like those disclosed by Combination II (see Green 3:63-65), relative to chamber ports in the form of Figure 3a, i.e. like those disclosed by Combination II (see Green Figure 1), “are 
A second Rejection for Claim 15 is set forth, using the Hirose et al. reference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination II’s device:
in which the chamber ports are configured on each vertical dividing wall in positions that are . . . horizontally staggered fore-aft relative to the other chamber port in that chamber,
  
since:
1).	Like Combination II, Hirose et al. discloses a device for “purifying waste water” with multiple chambers formed by vertical dividing walls, having chamber ports (see Hirose et al. 1:9-19, Figures 2a-d) (see Rejection for Claim 7 for what Combination II discloses);
2).	Hirose et al. further discloses a device:
in which the chamber ports are configured on each vertical dividing wall in positions that are. . . horizontally staggered fore-aft relative to the other chamber port in that chamber (see Hirose et al. Figures 2b-c),

because, “This ensures adequate residence time for water treatment in each chamber,” which Combination II has an interest in (see Green 1:21-25, 1:31-35, and 4:22-37).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al., in view of Barreras et al., as applied to Claim 7 above, in further view of Eckman (US-20120037234-A1, Feb. 16, 2012).  Green, in view of Kuennen et al., in view of Barreras et al., are hereinafter known as Combination II.  
Regarding Claim 16 – Combination II discloses the device of Claim 7, but does not teach the device in which the discharge pump includes a float switch for cycling the discharge pump on and off.
Like Combination II, Eckman discloses an apparatus for treating waste water (see Eckman Title) that has a UV lightbath (UV tube carrier 100) positioned inside a chamber (sealable tank 10) with a chamber port (first opening 22) (see Eckman Figure 2). (See Rejection for Claim 7 for what Combination 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s device with the discharge pump and float switch taught by Eckman, i.e.
the device in which the discharge pump includes a float switch for cycling the discharge pump on and off,

since:
1).	Eckman states at [0086], shown below, that with such a discharge pump / float switch arrangement, the discharge from the device is automatically controlled, which Combination II would have an interest in (see Green 4:6-11) i.e. Eckman states:
Filtered grey water that has passed through the screen (85) fills the tank to a certain level. The level of water in the tank may be controlled with a means for controlling the dose of the grey water effluent out of the tank.  Means for controlling the dose include a float switch (118), as well as additional float switches and other switch means described above. The float switch (118) can activate a pump (120) for supplying the filtered grey water effluent to an effluent pipe (140) at a certain head pressure. The effluent pipe (140) is fluidly connected to the pump for directing filtered grey water effluent out of the tank to an outlet (144) from the sealable tank (10).  (See Eckman [0086])

2).	Eckman further states (see Eckman [0002]-[0009] and [0014]-[0016], particularly [0016]), that with such a discharge pump / float switch arrangement, the final chamber is provided with “devices and methods for water recycling . . . that advantageously requires little or no maintenance and is easy to manufacture and install,” which Combination II also would have an interest in (see Green 1:68-74).

Claim 7 is being rejected a second time, in order to disclose aeration in the first and second chambers (dependent Claims 14 and 18), as opposed to aeration in the second and third chambers (remaining dependent claims).
Claim 7’s first rejection above discloses the following embodiment, with aeration in the second and third chambers:

    PNG
    media_image2.png
    393
    963
    media_image2.png
    Greyscale

Claim 7’s second rejection below discloses the following embodiment, with aerators in the first and second chambers:

    PNG
    media_image3.png
    468
    963
    media_image3.png
    Greyscale

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al., in view of Barreras et al., in view of Blake et al. (US-9481591-B1, Nov. 1, 2016, filed Dec. 16, 2013).  Green, in view of Kuennen et al., are hereinafter known as the Combination.  Green, in view of Kuennen et al., in view of Barreras et al., are hereinafter known as Combination II.  Green, in view of Kuennen et al., in view of Barreras et al., in view of Blake et al., are hereinafter known as Combination III.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 7 and 14 – Green discloses a device (Figure 1, Title, Abstract, and 2:24-38) for treating sewage (see 1:5-12), comprising:
a closed-top primary solids tank (first tank B) directly receiving unfiltered sewage from toilet E, , the closed-top primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port (conduit 44 through partition 12, 2:62-67) (see Figure 1 and 3:6-29), since first tank B is filtering the unfiltered sewage into “an upper layer of scum and floating solids . . . a bottom layer of sludge and undigested solids . . . and a middle layer of relatively clear liquid located in intermediate portion 28 of tank B,” and it is the relatively clear liquid in intermediate portion 28 of tank B, i.e. the filtered liquid waste without solid sewage, that flows from tank B to tank C through the link port (see Figure 1);
a closed-top aeration tank (second tank C and third tank D) in fluid communication with the primary solids tank (first tank B) via the link port (see Figure 1, 3:25-48, and 3:66-4:9);
the aeration tank (second tank C and third tank D) including one vertical dividing walls (partition 14), forming  (second tank C), and a final chamber (third tank D) (see Figure 1 and 2:25-38);
a chamber port in (conduit 50 through partition 14, 2:67-73) each vertical dividing wall (partition 14) which places: (second tank C) in fluid communication with the final chamber (third tank D) (see Figure 1, 2:25-38, and 2:67-73);
an aeration pump (air pump C) connected to at least one bubble diffuser (distributor 78), the at least one bubble diffuser positioned at the aeration tank’s bottom, as disclosed in Figure 1, where the aeration tank is second tank C and third tank D;
a UV lightbath (ultraviolet lamp 90) positioned in the aeration tank (second tank C and third tank D) only in the final chamber (third tank D) (see Figure 1 and 3:66-71); and
a discharge port (“opening . . . in top wall 22”) located in the final chamber (third tank D) through which treated liquid waste is pumped by a discharge pump (“a suction pump”) to exit the aeration tank (second tank C and third tank D), as disclosed in Figure 1 and at 4:17-21, where, “It will be recognized that openings may be provided in top wall 22 for each of the three tanks so that an intake line connected 20 to a suction pump may be dropped down into any one of the three tanks for removing waste material therefrom.”
Green discloses the claimed invention except for:
the primary solids tank with a filtering device positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through the link port.

Green already discloses:
a closed-top primary solids tank directly receiving unfiltered sewage . . .
the primary solids tank . . . to create filtered liquid waste and prevent solid sewage from passing through a link port (see above paragraph) . . . .

Green further teaches an interest in eliminating odor (see Figure 1, and 1:66-68, 3:20-26, 3:43-48, 3:57-61, and 4:1-13).  Green further teaches, “It would be desirable to have a septic system, particularly for human conveyances, which is faster acting than an ordinary septic tank to substantially purify sewage,” (see 1:43-45, 2:5-11, 4:13-15, and 4:30-34, emphasis added).
Like Green, Kuennen et al. discloses a system treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of being “smaller,” with “an increased flow rate at the outlet of the system” and “improved . . . odor,” relative to other available water systems (see Kuennen et al. [0006]). (See Green Figure 1, for the system treating water in the home; and above paragraph for an interest in eliminating odor and increased flow rate through the system)
Kuennen et al. further teaches the outlet of the first chamber with a filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]).  The filtering device disclosed by Kuennen et al. can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see two paragraphs up).  Kuennen et al. further teaches “a user may desire more rapid water treatment. To facilitate a high flow rate . . . the dechlorination unit 112 (the disclosed filtering device “constructed of a filter media such as activated carbon and a polymer binder,” see Kuennen et al. [0034]) . . . may be designed to match or exceed the high flow rate of the” upstream equipment – and being able to design the filtering device with a high flow rate would be of interest to Green (see two paragraphs up) because odor removal is already being done multiple ways by Green and being able to remove odors yet another way with the high flow rate filtering device taught by Kuennen et al., and not slow the Green system down, would be an asset. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
the Green primary solids tank with a filtering device, as taught by Kuennen et al., positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through the Green link port,

since:
1).	Like Green, Kuennen et al. discloses a system treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of being “smaller,” with “an increased flow rate at the outlet of the system,” and “improved . . . odor,” relative to other available water systems (see Kuennen et al. [0006]) (see Green Figure 1, for the system treating water in the home; and three paragraphs up for an interest in eliminating odor and increased flow rate through the system);
2).	Kuennen et al. states that the disclosed filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]), can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see Point 1 above);

The Combination discloses the claimed invention except for the Combination’s third chamber, functioning as an aeration chamber, being divided into two chambers, as taught by Barreras et al. for an analogous device for treating sewage (see Barreras et al. Title), specifically in Barreras et al. Figure 1 and at 8:5-19, i.e.,
forming a first chamber, a second chamber, 
where the first chamber (compartment 30) functions as a heating and aeration chamber, since “[r]aising the temperature of the aerated effluent significantly accelerates the oxidation and decomposition rate of microorganisms” and “[t]his is especially helpful in colder climates” (see 6:1-13), and the second chamber (compartment 32) functions as a clarifying and disinfection chamber, using a microwave generator or other heater to both disinfect and provide heat for the second chamber, i.e. compartment 30 (see 5:54-6:13).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to divide the Combination’s third chamber, functioning as an aeration chamber, into two chambers, as taught by Barreras et al. for an analogous device for treating sewage (see Barreras et al. Title), specifically in Barreras et al. Figure 1 and at 8:5-19, i.e.,
forming a first chamber, a second chamber,  (see above paragraph),
since Barreras et al. states that besides functioning as an aeration chamber, other functionality may be incorporated into the Combination’s disclosed device with the following advantages, all of which the Combination would be interested in.

2).	The second chamber (compartment 32) functions as a clarifying and disinfection chamber, using a microwave generator or other heater to both disinfect and provide heat for the second chamber, i.e. compartment 30 (see Point 1 above), where “[t]his heating process does not consume any additional energy (it is basically free)” (see Barreras et al. Figure 1 and 5:54-6:13).
The Combination discloses the claimed invention except for the Combination’s final chamber, functioning as a ultraviolet disinfection chamber, being divided into two chambers, as taught by Blake et al. for an analogous device for treating sewage (see Blake et al. Title); specifically in Blake et al.’s Figure 1, the third chamber is pre-disinfection reservoir 29, mislabeled 28, and the final chamber is disinfection system housing 31, housing ultraviolet disinfection unit 37 (see Blake et al. Figures 1 and 5, see 2:7-10, 2:19-20, 2:27-56, 3:58-4:5, 5:55-62, and 6:44-53, i.e.,
forming a . . . third chamber and a final chamber,
where the third chamber (pre-disinfection chamber) functions to collect the water until “[t]he water then flows by gravity into the ultraviolet disinfection chamber unit” in the final chamber (see Blake et al. 5:55-62).  In other words, the water is collected and the ultraviolet unit is off, until the water is ready for discharge into the final chamber through the turned-on ultraviolet unit, contributing to the ultraviolet unit being “economical” in its use of “electricity” (see Blake 5:12-22) – and the Combination is interested in “economically purifying liquid and organic waste material” (see Green 2:9-11), including in the final chamber (final chamber is Green Figure 1, third tank D).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to divide the Combination’s final chamber, functioning as an ultraviolet disinfection chamber, into two chambers, as taught by Blake et al. for an analogous device for treating sewage (see Blake et al. Title), i.e.,
forming a . . . third chamber and a final chamber (see above paragraph),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention – that when the disclosed chamber, functioning as an aeration chamber, is divided into two chambers, as taught by Barreras et al. (see three paragraphs up), and the disclosed chamber, functioning as an ultraviolet disinfection chamber, is divided into two chambers as taught by Blake et al. (see above paragraph) – to use two more vertical plates to do the dividing, each vertical plate with a chamber port, i.e.
the aeration tank (second tank C, divided into two tanks as taught by Barreras et al. three paragraphs up, and third tank D, divided into two tanks as taught by Blake et al. in the above paragraph) including three vertical dividing walls, forming a first chamber (as taught by Barreras et al. in Figure 1, compartment 30), a second chamber (as taught by Barreras et al. in Figure 1, compartment 32), a third chamber (as taught by Blake et al. in Figure 1, pre-disinfection reservoir 29, mislabeled 28, as evidenced by Figure 5, and at 2:7-10, 2:19-20, 2:27-56, 3:58-4:5, 5:55-62), and a final chamber (third tank D) (see Green Figure 1);
a chamber port in each vertical dividing wall which places: the first chamber in fluid communication with the second chamber, the second chamber in fluid communication with the third chamber; and the third chamber in fluid communication with the final chamber (third tank D) (see Green Figure 1, 2:25-38, and 2:67-73);
since the Combination already discloses this in Green Figure 1, for two adjacent chambers, i.e.
a chamber port in (conduit 50 through partition 14, 2:67-73) each vertical dividing wall (partition 14) which places: (second tank C) in fluid communication with the final chamber (third tank D) (see Green Figure 1, 2:25-38, and 2:67-73),
and this is an example of applying a known technique (divide a chamber into multiple chambers, with fluid communication between adjacent chambers, using a vertical dividing wall between adjacent chambers, each vertical dividing wall with a chamber port to do the fluid communication between adjacent chambers) to a known device (the Combination’s device, see Rejection for Claim 7 above) ready for improvement (divide the Combination’s third chamber into two chambers as taught by Barreras et al., using a vertical plate with a chamber port, the two chambers having the advantage of more functionality, relative to the Combination’s third chamber alone, as set forth three paragraphs up; and divide the Combination’s final chamber into two chambers as taught by Blake et al., using a vertical plate with a chamber port, the two chambers providing an economic advantage when using the ultraviolet disinfection unit, i.e. UV lightbath, as set forth in the above paragraph) to yield predictable results (the two additional vertical dividing walls, along with the existing vertical dividing wall, each with a chamber port, serve to form the first chamber, second chamber, third chamber, and final chamber, with fluid communication between adjacent chambers).
Regarding Claim 7 – Green, in view of Kuennen et al., in view of Barreras et al., in view of Blake et al., disclose the following embodiment.

    PNG
    media_image3.png
    468
    963
    media_image3.png
    Greyscale

Additional Disclosures Include – 
Claim 14 – Combination III discloses the device of Claim 7, in which a bubble diffuser of the least one bubble diffuser is included at a bottom of only the first chamber (first chamber as taught by Barreras et al. in Figure 1, compartment 30, with bubble diffuser, i.e. perforated pipe 40 connected to air pump 36) and the second chamber (second chamber as taught by Barreras et al. in Figure 1, compartment 32, with bubble diffuser, i.e. perforated pipe 42 connected to air pump 36).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al., in view of Barreras et al., in view of Blake et al., as applied to Claim 7 above, in further view of Lord (US-20040251198-A1, Dec. 16, 2004).  Green, in view of Kuennen et al., are hereinafter known as the Combination.  Green, in view of Kuennen et al., in view of Barreras et al., are hereinafter known as Combination II.  Green, in view of Kuennen et al., in view of Barreras et al., in view of Blake et al., are hereinafter known as Combination III.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claim 18 – Combination III discloses the device of Claim 7, but does not teach the device in which carriers are included in only the first chamber (first chamber as taught by Barreras et al. in Figure 1, compartment 30, with bubble diffuser, i.e. perforated pipe 40 connected to air pump 36) and the second chamber (second chamber as taught by Barreras et al. in Figure 1, compartment 32, with bubble diffuser, i.e. perforated pipe 42 connected to air pump 36).
Like Combination III, Lord discloses a device for treating sewage (see Lord Figure 6, [0029], and [0084]).  (See Rejection for Claim 7 for what Combination III discloses)  Lord further teaches carriers, i.e., “strips (5), which form “a bacteria growth device (1).”  The carriers, i.e. strips (5), have “a surface area shaped and sized for receiving bacteria present in the substantially liquid medium and for allowing attachment of said bacteria onto the surface area of the at least one strip so as to promote growth of the attached bacteria.  The substantially liquid medium may be enclosed in an aerobic environment (the disclosed first and second chambers each enclose an aerobic environment), in which case the device (1) is used to promote the growth of aerobic bacteria” (see Lord Abstract, Figures 1-6 and [0024]-[0029]).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Combination III’s device:
in which carriers (as taught by Lord, see above paragraph) are included in only the first chamber and the second chamber of Combination III’s device,

since Combination III’s first and second chambers are the only chambers providing aerobic environments with “aerobic bacterial action” to treat the sewage (see Green 1:5-12 and 3:41-42), and Combination III’s remaining chambers, i.e., third chamber and final chamber, are used to disinfect the water and kill the bacteria (see Rejection for Claim 7 above) – and the carriers taught by Lord, i.e. strips (5) forming bacteria growth device (1), are “used to promote the growth of aerobic bacteria” (see Lord Abstract).  Lord further states that the disclosed carriers, i.e. strips (5), “are used for promoting growth of bacteria destined for treating and purifying wastewater effluents which are high in biochemical demand, such as the wastewater discharges of residential and/or industrial septic/wastewater tanks for example” (see Lord Abstract) – and Combination III would have an interest in carriers which work well in such effluents since Combination III is constructing “septic tanks for purifying and disposing of residential sewage” (see Green Figure 1 and 1:5-15).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kuennen et al., in view of Eckman. Green, in view of Kuennen et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claim 20 – Green discloses a method (Figure 1, Title, Abstract, 2:9-11, and 2:24-38) for treating sewage (see 1:5-12), comprising:
placing a closed-top primary solids tank (first tank B) to directly receive unfiltered sewage from toilet E, , the closed-top primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port (conduit 44 through partition 12, 2:62-67) (see Figure 1 and 3:6-29), since first tank B is filtering the unfiltered sewage into “an upper layer of scum and floating solids . . . a bottom layer of sludge and undigested solids . . . and a middle layer of relatively clear liquid located in intermediate portion 28 of tank B,” and it is the relatively clear liquid in intermediate portion 28 of tank B, i.e. the filtered liquid waste without solid sewage, that flows from tank B to tank C through the link port (see Figure 1);
placing a closed-top aeration tank (second tank C and third tank D) in fluid communication with the primary solids tank (first tank B) via the link port (see Figure 1, 3:25-48, and 3:66-4:9);
configuring the aeration tank (second tank C and third tank D) including at least one vertical dividing wall (partition 14), the at least one vertical dividing wall forming at least a first chamber (second tank C) and a final chamber (third tank D) (see Figure 1 and 2:25-38);
configuring at least one chamber port (conduit 50 through partition 14, 2:67-73) which places the at least two chambers (at least a first tank and a final tank, i.e. second tank C and third tank D) in fluid communication with one another (see Figure 1 and 2:67-73);
connecting an aeration pump (air pump C) to at least one bubble diffuser (distributor 78), the at least one bubble diffuser positioned at the aeration tank’s bottom in only the first chamber (second tank C) (see Figure 1 and 3:33-43);
configuring a UV lightbath (ultraviolet lamp 90) in the aeration tank (second tank C and third tank D) only in the final chamber (third tank D) (see Figure 1 and 3:66-71); and
pumping out the aeration tank’s contents (aeration tank is second tank C and third tank D) out of the discharge port (“opening . . . in top wall 22”) with a discharge pump (“a suction pump”), as disclosed in Figure 1 and at 4:17-21, where, “It will be recognized that openings may be provided in top wall 22 for each of the three tanks so that an intake line connected 20 to a suction pump may be dropped down into any one of the three tanks for removing waste material therefrom,” 
Green discloses the claimed invention except for:
the primary solids tank with a filtering device positioned in the primary solids tank to create filtered liquid waste and prevent solid sewage from passing through a link port.

Green already discloses:
placing a closed-top primary solids tank to directly receive unfiltered sewage . . .
the closed-top primary solids tank . . . to create filtered liquid waste and prevent solid sewage from passing through a link port (see above paragraph) . . . .

Green further teaches an interest in eliminating odor (see Figure 1, and 1:66-68, 3:20-26, 3:43-48, 3:57-61, and 4:1-13).  Green further teaches, “It would be desirable to have a septic system, particularly for human conveyances, which is faster acting than an ordinary septic tank to substantially purify sewage,” (see 1:43-45, 2:5-11, 4:13-15, and 4:30-34, emphasis added).
Like Green, Kuennen et al. discloses a method and system for treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of being “smaller,” with “an increased flow rate at the outlet of the system” and “improved . . . odor,” relative to other available water systems (see Kuennen et al. [0006]). (See Green Figure 1, for the system and method of treating water in the home; and above paragraph for an interest in eliminating odor and increased flow rate through the system)
Kuennen et al. further teaches the outlet of the first chamber with a filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]).  The filtering device disclosed by Kuennen et al. can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see two paragraphs up).  Kuennen et al. further teaches “a user may desire more rapid water treatment. To facilitate a high flow rate . . . the dechlorination unit 112 (the disclosed filtering device “constructed of a filter media such 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide:
the Green closed-top primary solids tank with a filtering device, as taught by Kuennen et al., positioned in the closed-top primary solids tank to create filtered liquid waste and prevent solid sewage from passing through the Green link port,

since:
1).	Like Green, Kuennen et al. discloses a method and system for treating “water . . . in a home” (see Kuennen et al. [0004]), where such a water system has the “desirable” characteristics of being “smaller,” with “an increased flow rate at the outlet of the system” and “improved . . . odor,” relative to other available water systems (see Kuennen et al. [0006]) (see Green Figure 1, for the system and method of treating water in the home; and three paragraphs up for an interest in eliminating odor and increased flow rate through the system);
2).	Kuennen et al. states that the disclosed filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]), can remove chlorine, “viruses, cysts . . . odor, volatile organic compounds (VOCs) . . . and other contaminants” (see Kuennen et al. [0036]), all of which would be of interest to Green, particularly odor removal (see Point 1 above); and
3).	 Kuennen et al. further states that the disclosed filtering device, i.e., dechlorination unit 112 “constructed of a filter media such as activated carbon and a polymer binder” (see Kuennen et al. [0034]-[0036]), “may be designed to match or exceed the high flow rate of the” upstream equipment (see Kuennen et al. [0037])  – and being able to design the filtering device with a high flow rate would be of interest to Green (see Point A above) because odor removal is already being done multiple ways by Green and being able to 
The Combination discloses the claimed invention except for:
the discharge pump controlled by a float switch.
Like the Combination, Eckman discloses an apparatus and method for treating waste water (see Eckman Title) that has a UV lightbath (UV tube carrier 100) positioned inside a chamber (sealable tank 10) with a chamber port (first opening 22) (see Eckman Figure 2). (See Rejection for Claim 20 above for what the Combination discloses)  Eckman further teaches the chamber has a discharge pump (pump 120) connected to a discharge port (outlet 144) through which treated liquid exits the aeration tank (see Eckman Figure 2).  With such an arrangement, the water enters the chamber at the chamber port (first opening 22), flows through influx pipe 20, self-clearing filter 80 with screen 85, collector 90, and UV lightbath (UV tube carrier 100), and flows into the chamber (sealable tank 10) to become a part of UV-treated gray water 14 (see Eckman Figure 2; and [0095]-[0097]).  Upon a signal from the float switch 110 to pump 120, the UV-treated gray water 14 is pumped from the chamber, through effluent pipe 140 to the discharge port (outlet 144) (see Eckman Figure 2; and [0098], lines 9-13).  With these features, a chamber is provided “for reclaiming, purifying, and recycling grey water that advantageously requires little or no maintenance and is easy to manufacture and install” (see Eckman [0002]-[0009] and [0014]-[0016], particularly [0016]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s device with the discharge pump and float switch taught by Eckman, i.e.
the discharge pump controlled by a float switch,

since:
1).	Eckman states at [0086], shown below, that with such a discharge pump / float switch arrangement, the discharge from the device is automatically controlled, which the Combination would have an interest in (see Green 4:6-11) i.e. Eckman states:
Filtered grey water that has passed through the screen (85) fills the tank to a certain level. The level of water in the tank may be controlled with a means for controlling the dose of the grey water effluent out of the tank.  Means for controlling the dose include a float switch (118), as well as additional float switches and other switch means 

2).	Eckman further states (see Eckman [0002]-[0009] and [0014]-[0016], particularly [0016]), that with such a discharge pump / float switch arrangement, the final chamber is provided with “devices and methods for water recycling . . . that advantageously requires little or no maintenance and is easy to manufacture and install,” which the Combination also would have an interest in (see Green 1:68-74).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The instant application is a continuation-in-part (CIP) of U.S. Application Serial No. 15/492,449, published as US-20170305772-A1, now abandoned.  The prior art applied during prosecution follows.
A).	Hirose et al. (US-3924139-A, Dec. 2, 1975) – Hirose et al. is also applied as prior art in the instant application (Claim 15).
B).	Yamasaki et al. (US-6228264, May 8, 2001).
C).	Eckman (US-20120037234-A1, Feb. 16, 2012) – Eckman is also applied as prior art in the instant application (Claims 16 and 20).
D).	Forsberg et al. (US-20050139552-A1, Jun. 30, 2005).
E).	Pergola (US-3655048-A, Apr. 11, 1972) – Pergola was applied in the CIP initially as a primary reference for the following reasons.  Pergola discloses a device for treating sewage (see Pergola Title; Figures 1 and 2; and 2:47-49).  The device includes a primary solids tank (upstream of inlet connection 14); a link port (inlet connection 14); an aeration tank (tank 12); a discharge port (discharge port at exit of discharge pump, i.e. discharge pump 116); vertical dividing walls (interior wall 28, interior wall 70, interior baffle wall 87) forming chambers (filtration chamber 40, collection chamber 24, baffle chamber 86, and effluent reservoir 110); chamber ports (plurality of adjustable weirs 80, apertures 88 covered or uncovered by sliding plate 89, plurality of weirs 108 formed in the horizontal 
F).	Blake (WO-2015094383-A2, Jun. 25, 2015, 31 pages), and its US application Blake et al. (US-9481591-B1, Nov. 21, 2016, filed Dec. 16, 2013) – Blake was made of record by the Examiner in the CIP for the following reasons.  Blake discloses a device for treating sewage that “consists of a series of chambers in specific arrangement to achieve the required nutrient removal and disinfection which kills any bacteria, viruses, fungi and parasites” (see Blake Title; and Figure 1).  Blake further teaches a UV lightbath (ultraviolet disinfection unit) positioned in its own chamber at the exit of the tank (see Blake Figure 1).  Blake further teaches that the UV lightbath is sized to kill “coliform, e-coli and other bacteria as well as viruses, fungi and parasites” (see Page 15, lines 27-28) while accommodating the per minute flow-through of the device (see Page 14, line 21, to Page 15, line 2).  Blake et al. is applied as prior art in the instant application (Claims 7, 14, and 18).
G).	Zeff et al. (US-4941957-A, Jul. 17, 1990) – Zeff was made of record by the Examiner in the CIP for the following reasons.  Zeff discloses a method and apparatus for rate enhanced decomposition of volatile organic halogenated compounds present in aqueous solutions (see Zeff et al. Title, Abstract, Figures 1 and 2, and 3:27-32).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        1/13/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779